--------------------------------------------------------------------------------

Exhibit 10.1
 
Split-Dollar Agreement
 
THIS AGREEMENT (the “Agreement”) is made and entered into as of the 9th day of
May, 2011 by and among NBT BANCORP INC., a Delaware corporation, and NBT
BANK, N.A., a national banking association organized under the laws of the
United States (collectively, the “Bank”), and NBT BANK, N.A., ADAM SPENCE, and
LAUREL ELDER (the “Trustees”), the Trustees for The Martin and Susan Dietrich
Family Trust Number Two (the “Trust”).
 
WHEREAS, Martin A. Dietrich (the “Employee”) is employed by the Bank as its
president and chief executive officer;
 
WHEREAS, the Employee wishes to provide additional life insurance protection for
his family in the event of his death;
 
WHEREAS, the Bank is willing to pay the premiums due on a policy of life
insurance as an employment benefit for the Employee, on the terms and conditions
hereinafter set forth;
 
WHEREAS, the Bank and the Employee have procured Insurance Policy Number
207089857PR on the life of the Employee (the “Policy”) from Metropolitan Life
Insurance Company (the “Insurer”) in the face amount of $4,000,000 pursuant to
which the Bank is the owner of the Policy;
 
WHEREAS, the Policy was previously subject to a Split Dollar Agreement dated May
1, 2009 (the “Prior Agreement”), with the Beneficiary being designated as the
Martin A. Dietrich Irrevocable Life Insurance Trust No. 1 (the “Prior Trust”);
 
WHEREAS, the Employee desires to change the beneficiary of the Policy from the
Prior Trust to the Trust;
 
WHEREAS, the Bank, the Employee and the Trustees have agreed to make the Policy
subject to this Agreement rather than the Prior Agreement as of May 9, 2011;
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:
 
1. Insurance Policy.  The Bank shall be the sole and absolute owner of the
Policy.  The sole purpose of this Agreement is to provide a death benefit
payable on the death of the Employee during the term of this Agreement.  The
parties agree that the Policy shall be subject to the terms of this Agreement
and of the endorsement to the Policy filed with the Insurer to implement the
provisions of this Agreement.  The Bank may exercise all ownership rights
granted to the owner of the Policy by the terms thereof, except as otherwise
provided in this Agreement.  The Bank shall be the direct beneficiary of the
total death proceeds, less (a) $2,000,000 or (b) $750,000 if the Employee is
a  member of the Board of the Bank at the time of his death (the “Bank’s
Interest in the Policy”).  The Bank will keep possession of the Policy.  The
Bank agrees to make the Policy available at reasonable times to the Trustees or
the Insurer for the purpose of endorsing or filing any change of beneficiary on
the Policy for the portion of the death proceeds that is in excess of the Bank’s
Interest in the Policy, but the Policy shall thereafter be promptly returned to
the Bank.  Any indebtedness on the Policy will first be deducted from the
proceeds payable to the Bank.  Also, any collateral assignment made by the Bank
will be deducted from the proceeds payable to it.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Election of Settlement Option and Beneficiary.  By notice to the Bank, the
Trustees may select the settlement option for payment of, and the beneficiary or
beneficiaries to receive, the portion of the death benefit provided under the
Policy in excess of the Bank’s Interest in the Policy.  Upon receipt of such
notice, the Bank shall execute and deliver to the Insurer the forms necessary to
elect the requested settlement option and to designate the requested person,
persons or entity as the beneficiary or beneficiaries to receive such portion of
the death proceeds of the Policy.  The Bank and the Trustees hereby agree to
take all actions necessary to cause the beneficiary designation and settlement
election provisions of the Policy to conform to the provisions hereof.  The Bank
shall not terminate, alter or amend such designation or election without the
express written consent of the Trustees.
 
3. Policy Dividends.  Any dividend declared on the Policy shall be either
applied to reduce the premium payments on the Policy agreed to be paid by the
Bank pursuant to Section 4 herein or to purchase paid up additions to the
Policy, at the discretion of the Bank.
 
4. Payment of Premiums.  The Bank shall pay a sufficient amount of premiums to
the Insurer to maintain the Policy in force, and shall, upon request, provide
evidence to the Trustees that the Policy remains in force.  The Bank shall
annually furnish the Trustees a statement of the amount of income reportable by
the Employee for federal and state income tax purposes, as a result of the
insurance protection provided on the Employee’s life.
 
5. Limitation on the Bank’s Rights in the Policy.  The Trustees will have rights
set out in Section 2 hereof with respect to the death benefit provided under the
Policy to be held in Trust for the benefit of the Trust’s beneficiary or
beneficiaries in excess of the Bank’s Interest in the Policy.  The Bank shall
not sell, surrender, change the insured or assign or transfer ownership of the
Policy except after termination of the Agreement pursuant to Section 6 hereof;
other than for the purpose of obtaining a loan against the Policy.  The
aggregate amount of such loans, together with the unpaid interest accrued
thereon, will at no time exceed the lesser of (a) the Bank’s Interest in the
Policy or (b) the loan value of the Policy as determined by the Insurer.  The
Bank will not take any action dealing with the Insurer that would impair any
right or interest of the Trustees on behalf of the Trust in the Policy.  Without
limiting the foregoing, following termination of this Agreement, to the extent
permitted by the Policy, the Bank may designate any officer or other employee of
the Bank as the insured under the Policy and may continue this Agreement with
such officer or employee; provided, however, pursuant to this Agreement the Bank
cannot assign, transfer, convey or sell the Policy to the Employee or any agent
of the Employee for the Employee’s behalf.  The exercise by the Bank of the
right to surrender the policy or to change the insured will terminate the rights
of the Trustees on behalf of the Trust in the Policy.
 
 
2

--------------------------------------------------------------------------------

 
 
6.                 Termination of the Agreement During the Employee’s Lifetime.
 
(a) This Agreement may be terminated at any time while the Employee is living by
a written instrument signed by the Bank and the Trustees.
 
(b) The Bank may unilaterally terminate this Agreement while the Employee is
living by written notice to the Trustees at any time after the Employee has
ceased to be (i) both the President and Chief Executive Officer of the Bank and
(ii) a member of the Board of the Bank, subject to subsection 6(c), below.
 
(c)  The terms of subsection 6(b), above, notwithstanding, if the cessation of
the Employee’s employment as President and/or Chief Executive Officer of the
Bank or Employee’s Board membership is due to disability (as defined pursuant to
the Bank’s Long-Term Disability Plan), the Bank may not unilaterally terminate
this agreement, but this Agreement shall continue in force until the earliest to
occur of the following: (i) Employee reaching age 65, (ii) the Employee electing
to receive his qualified retirement plan benefits or (iii) his ineligibility for
benefits under the Bank’s Long-Term Disability Plan.  If at the occurrence of
the first of these events the Employee is eligible to begin receiving benefits
hereunder, this Agreement will continue and the Employee shall then receive
benefits in accordance with the terms of this Plan. If, on the other hand, the
Employee is not otherwise eligible to receive benefits hereunder, this Agreement
shall terminate at that time unless the Employee thereupon returns to employment
as the President and Chief Executive Officer of the Bank or as a member of the
Board of Directors of the Bank, which shall continue the Agreement in full
force.
 
(d) In any event, upon termination of this Agreement pursuant to this Section 6,
the Bank cannot assign, transfer, convey or sell the Policy to the Employee or
any agent of the Employee for the Employee’s behalf.
 
7.    Insurer Not a Party.  The Insurer shall be fully discharged from its
obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy.  In no event shall the Insurer be considered a party
to this Agreement, or any modification or amendment hereof.  No provision of
this Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Bank and filed with the Insurer in connection
herewith.  The Insurer shall not be obligated to inquire as to the distribution
of any monies payable or paid by it under the Policy on the Employee’s life
pursuant to the terms of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.
 
(a) The Bank is hereby designated as the named fiduciary under this
Agreement.  The named fiduciary shall have authority to control and manage the
operation and administration of this Agreement, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Agreement.
 
(b)       (1) Claim
 
A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (hereinafter referred to as a “Claimant”)
may file a written request for such benefit with the Bank, setting forth his or
her claim.  The request must be addressed to the general counsel of the Bank at
its then principal place of business.
 
(2) Claim Decision.
 
Upon receipt of a claim, the Bank shall advise the Claimant that a reply will be
forthcoming within 90 days and shall, in fact, deliver such reply within such
period.  The Bank may, however, extend the reply period for an additional 90
days for reasonable cause.
 
If the claim is denied in whole or in part, the Bank shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth: (a) the specific reason or reasons for such denial; (b) the specific
reference to pertinent provisions of this Agreement on which such denial is
based; (c) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (d) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (e) the time
limits for requesting a review under subsection (3) and for review under
subsection (4) hereof.
 
(3) Request for Review.
 
Within 60 days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Bank review the
determination of the Bank.  Such request must be addressed to the general
counsel of the Bank, at its then principal place of business.  The Claimant or
his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Bank.  If the Claimant does not request a review of the Bank’s
determination within such 60 day period, he or she shall be barred and estopped
from challenging the Bank’s determination.
 
 
4

--------------------------------------------------------------------------------

 
 
(4) Review of Decision.
 
Within 60 days after the general counsel’s receipt of a request for review, he
or she will review the Bank’s determination.  After considering all materials
presented by the Claimant, the general counsel will render a written opinion,
written in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
pertinent provisions of this Agreement on which the decision is based.  If
special circumstances require that the 60 day time period be extended, the
Secretary will so notify the Claimant and will render the decision as soon as
possible, but no later than 120 days after receipt of the request for review.
 
9.                            Amendment.  This Agreement may not be amended,
altered or modified, except by a written instrument signed by the parties
hereto, or their respective successors or assigns, and may not be otherwise
terminated except as provided herein.
 
10.      Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Bank and its successors and assigns, and the Trustees for the
benefit of the Trust and its beneficiary or beneficiaries.
 
11.     Notices.  Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same.  If such notice, consent or
demand is mailed to a party hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Bank.  The date of such mailing shall be deemed the date of
notice, consent or demand.
 
12.     Governing Law.  This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the United
States, to the extent applicable, and otherwise by the laws of the State of
New York applicable to contracts entered into and performed wholly within its
borders.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.
 

  NBT Bancorp Inc.         By:
 /s/ Daryl R. Forsythe
  Title:
Chairman
        NBT Bank, N.A.         By:
/s/ Daryl R. Forsythe
  Title:
Chairman
              The Martin and Susan Dietrich Family Trust Number Two      




  NBT Bank, N.A.         By:
/s/ Timothy J. Handy
  Title:
Corporate SVP & Chief Trust Officer
           /s/ Adam Spence   ADAM SPENCE                  /s/ Laurel Elder  
LAUREL ELDER

 
 

--------------------------------------------------------------------------------